ARNOLD, Judge.
Plaintiff contends that the trial court erred in granting defendants’ motion for directed verdict. We disagree and affirm the court’s order.
Upon a motion for directed verdict made at the conclusion of the plaintiffs evidence, the court must determine whether the evidence, taken in the light most favorable to the plaintiff and giving it the benefit of every reasonable inference that can be drawn therefrom, is sufficient to withstand the motion. Sawyer v. Shackleford, 8 N.C. App. 631, 175 S.E. 2d 305 (1970). Plaintiff claims that defendants supplied the figures used for the estimated premiums and that the classification was identified on the policy itself as being based on sales receipts rather than payroll. This evidence, plaintiff claims, is sufficient to withstand defendants’ motion for directed verdict. We conclude, however, that the motion was properly allowed.
Plaintiff admitted on discovery that the first notice to defendants of the change in defendants’ renewal policy from a payroll classification to a sales receipts classification came by way of the premium adjustment statement which was sent in June of 1981, six months after the policy expired. The change to a receipts classification had never been discussed by the parties. We find that the fact that the receipts classification number appeared on the premium adjustment statement and was identified as “receipts” does not constitute notice of the classification change to defendants. Something more was needed, such as a cover letter or a description of the change on a separate piece of paper. See Government Employees Ins. Co. v. United States, 400 F. 2d 172, 175 (10th Cir. 1968).
Moreover, plaintiffs assertion that defendants supplied the figures used to estimate the premiums does not show that they had notice of the classification change. The evidence indicates *487that the figures supplied by defendants were intended to represent payroll information rather than sales receipts information.
We find that defendants had a right to rely on the assumption that their renewal policy with plaintiff would be based upon the same terms and conditions as the policies of the first two years. Plaintiffs conduct in failing properly to notify defendants of the classification change, therefore, acts to estop it from asserting any claim to additional premiums. Gaston-Lincoln Transit, Inc. v. Maryland Casualty Co., 20 N.C. App. 215, 201 S.E. 2d 216 (1973), aff'd, 285 N.C. 541, 206 S.E. 2d 155 (1974).
At the close of plaintiffs case, the evidence was undisputed that defendants were not properly notified of the policy change. Where only one inference may be drawn from undisputed facts, the question of estoppel is one of law for the court, and the court may direct a verdict upon the issue. Hawkins v. M & J Finance Corp., 238 N.C. 174, 77 S.E. 2d 669 (1953). We hold that the trial court properly directed the verdict in favor of defendants.
Affirmed.
Judges WHICHARD and EAGLES concur.